 1   Teresa S. Renaker – CA State Bar No. 187800
     Margo Hasselman Greenough – CA State Bar No. 228529
 2   Kirsten G. Scott – CA State Bar No. 253464
     RENAKER HASSELMAN SCOTT LLP
 3   235 Montgomery Street, Suite 944
     San Francisco, CA 94104
 4   Telephone: (415) 653-1733
     Facsimile: (415) 727-5079
 5   teresa@renakerhasselman.com
     margo@renakerhasselman.com
 6   kirsten@renakerhasselman.com

 7   Attorneys for Plaintiff

 8                             IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                              SAN FRANCISCO/OAKLAND DIVISION

11   BRUCE E. WILSON,                    )
                                         )                 Case No. 3:18-cv-07755-TSH
12                  Plaintiff,           )
                                         )                 STIPULATION AND ORDER
13        vs.                            )                 EXTENDING BRIEFING SCHEDULE
                                         )                 ON PLAINTIFF’S MOTION
14   BANK OF AMERICA CORPORATION, et al. )                 DISPUTING CONTENT OF RECORD
                                         )
15                  Defendants.          )                 Date: February 6, 2020
                                         )                 Time: 10:00 a.m.
16                                       )                 Courtroom: A, 15th Floor
                                         )
17

18          WHEREAS, on October 7, 2019, the Court issued its Case Management Order, setting

19   December 18, 2019, as the discovery cutoff and deadline for filing motions disputing the

20   content of the record (ECF 69); and

21          WHEREAS, pursuant to Civil Local Rule 7-3(a), Defendants’ opposition to Plaintiff’s

22   motion disputing the content of the record would be due two weeks after the filing; and

23          WHEREAS, due to the intervening holidays, the parties wish to extend Defendants’

24   opposition deadline by one week; and

25          WHEREAS, due to availability of the Court and counsel, Plaintiff’s motion will be set

26   for hearing on February 6, 2020, or such later date as suits the Court’s convenience, allowing

27   for an additional week in the briefing schedule;

28          NOW, THEREFORE, the parties stipulate and request that the deadline for Defendants’
     STIPULATION AND ORDER EXTENDING BRIEFING SCHEDULE Case No.
     3:18-cv-07755-TSH                                                                          PAGE 1
 1   opposition to Plaintiff’s motion disputing the content of the record be extended by one week, to

 2   January 8, 2020.

 3          SO STIPULATED.
 4   Dated: December 17, 2019                       RENAKER HASSELMAN SCOTT LLP
 5
                                           By:     /s/ Teresa S. Renaker
 6
                                                   Teresa S. Renaker
 7                                                 Attorneys for Plaintiff

 8   Dated: December 17, 2019                      SMITH & DOWNEY, P.A.
 9
                                           By:     /s/ Adam M. Meehan
10
                                                   Adam M. Meehan
11                                                 Attorneys for Defendants
12
                                             ATTESTATION
13
           Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document
14
     has been obtained from each of the other signatories.
15

16                                                         /s/ Teresa S. Renaker
                                                           Teresa S. Renaker
17

18                                               ORDER
19
           Pursuant to stipulation, the deadline for Defendants’ opposition to Plaintiff’s Motion
20
     Disputing Content of Record shall be January 8, 2020.
21
           IT IS SO ORDERED.
22
                   December 18, 2019
           Dated: _________________                ______________________________
23
                                                   THOMAS S. HIXSON
24                                                 United States Magistrate Judge

25

26

27

28
     STIPULATION AND ORDER EXTENDING BRIEFING SCHEDULE Case No.
     3:18-cv-07755-TSH                                                                             PAGE 2
